        Case 1:21-mj-00521-ZMF Document 1-1 Filed 07/12/21 Page 1 of 34




                                   STATEMENT OF FACTS

        Your affiant, David Lee Bolyard, is a Special Agent with the Federal Bureau of
Investigation (FBI) assigned to the Amarillo Resident Agency of the Dallas Division. In my duties
as a special agent, I investigate national security matters, including domestic terrorism. Currently,
I am a tasked with investigating criminal activity in and around the Capitol grounds on January 6,
2021. As a Special Agent, I am authorized by law or by a Government agency to engage in or
supervise the prevention, detention, investigation, or prosecution of a violation of Federal criminal
laws.


        The U.S. Capitol is secured 24 hours a day by U.S. Capitol Police. Restrictions around the
U.S. Capitol include permanent and temporary security barriers and posts manned by U.S. Capitol
Police. Only authorized people with appropriate identification were allowed access inside the U.S.
Capitol. On January 6, 2021, the exterior plaza of the U.S. Capitol was also closed to members of
the public.


        On January 6, 2021, a joint session of the United States Congress convened at the United
States Capitol, which is located at First Street, SE, in Washington, D.C. During the joint session,
elected members of the United States House of Representatives and the United States Senate were
meeting in separate chambers of the United States Capitol to certify the vote count of the Electoral
College of the 2020 Presidential Election, which had taken place on November 3, 2020. The joint
session began at approximately 1:00 p.m. Shortly thereafter, by approximately 1:30 p.m., the
House and Senate adjourned to separate chambers to resolve a particular objection. Vice President
Mike Pence was present and presiding, first in the joint session, and then in the Senate chamber.


       As the proceedings continued in both the House and the Senate, and with Vice President
Mike Pence present and presiding over the Senate, a large crowd gathered outside the U.S. Capitol.
As noted above, temporary and permanent barricades were in place around the exterior of the U.S.
Capitol building, and U.S. Capitol Police were present and attempting to keep the crowd away
from the Capitol building and the proceedings underway inside.


       At such time, the certification proceedings were still underway and the exterior doors and
windows of the U.S. Capitol were locked or otherwise secured. Members of the U.S. Capitol Police
attempted to maintain order and keep the crowd from entering the Capitol; however, shortly around
2:00 p.m., individuals in the crowd forced entry into the U.S. Capitol, including by breaking
windows and by assaulting members of the U.S. Capitol Police, as others in the crowd encouraged
and assisted those acts.


       Shortly thereafter, at approximately 2:20 p.m. members of the United States House of
Representatives and United States Senate, including the President of the Senate, Vice President
Mike Pence, were instructed to—and did—evacuate the chambers. Accordingly, the joint session
of the United States Congress was effectively suspended until shortly after 8:00 p.m. Vice
                                                 1
         Case 1:21-mj-00521-ZMF Document 1-1 Filed 07/12/21 Page 2 of 34




President Pence remained in the United States Capitol from the time he was evacuated from the
Senate Chamber until the sessions resumed.


        During national news coverage of the aforementioned events, video footage which
appeared to be captured on mobile devices of persons present on the scene depicted evidence of
violations of local and federal law, including scores of individuals inside the U.S. Capitol building
without authority to be there.


        The FBI has located evidence indicating that Kristi Munn, Thomas “Tom” Munn, Dawn
Munn, Joshua “Josh” Munn, and Kayli Munn were unlawfully inside the U.S. Capitol on January
6, 2021, based on information received from a tipster, open source and government databases, and
the subsequent investigation described below. The investigation revealed multiple videos and
social media messages indicating that Kristi, Tom, Dawn, Josh, and Kayli Munn are part of a large
nuclear family that traveled from Borger, Texas to Washington, D.C. and entered the U.S. Capitol
on January 6, 2021.


                                    Information Provided by Tipster


         On January 9, 2021, the FBI received information from a tipster that Kristi Munn entered
the U.S. Capitol on January 6, 2021. During a follow-up interview, the tipster reported that Kristi
Munn and other members of her family traveled from Texas to Washington, D.C. for the rally that
occurred on January 6, 2021. The tipster provided two screenshots of Kristi Munn’s Facebook
account and six screenshots of Kristi Munn’s Snapchat account, which the tipster had seen posted
to Kristi Munn’s accounts. The display name on the Facebook account is “Kristi Marie Munn” and
the display name on the Snapchat account is “Kristi Munn.” The tipster is a relative of Kristi
Munn’s fiancé. The tipster has personally met Kristi Munn and spent time with her during the 2020
Christmas holiday season, which was less than a month before January 6, 2021. The tipster also
provided Kristi Munn’s telephone number and claimed that she lived with her fiancé, both of which
I verified to be true.


        One of the Facebook screenshots provided by the tipster was a post of a photograph of
Kristi Munn and five additional individuals who were “tagged” in the post as Facebook users Tom
Munn, Dawn Munn, Kayli Munn, Minor Child 1 (MC1), and Josh Munn. 1 According to Facebook,
when you tag someone, you create a link to their profile. Kristi Munn added text to the photograph:
“Washington D.C. here we come… #StopTheSteal #TrumpIsMyPresident.” The screenshot is
shown below in Figure 1.




1
 Your affiant notes that the Facebook account identified by the tipster appears to include Kristi Munn’s middle
name—Marie—however, the tipster did not include Kristi Munn’s middle name in identifying her or her Facebook
account.
                                                      2
        Case 1:21-mj-00521-ZMF Document 1-1 Filed 07/12/21 Page 3 of 34




          Figure 1 – Screenshot depicting from left to right, Kayli Munn, Dawn Munn,
                        Kristi Munn, Josh Munn, MC1, and Tom Munn

       The other Facebook screenshot provided by the tipster was a post of a photograph of Kristi
Munn, which appears to be taken outside with other protestors in the background. Kristi Munn
added text to the photograph: “January 6th 2021… God Bless The USA.” The screenshot is shown
below in Figure 2.




                                               3
        Case 1:21-mj-00521-ZMF Document 1-1 Filed 07/12/21 Page 4 of 34




                         Figure 2 – Screenshot depicting Kristi Munn


        The tipster provided six Snapchat screenshots from Kristi Munn’s Snapchat account that
were posted on January 6, 2021, to her Snapchat Story. Information at the top of the screenshots
indicates that the photographs were posted to the account bearing the name “Kristi Munn.” Based
on my training and experience, it appears the screenshots were taken near the U.S. Capitol. The
Snapchat screenshots are included below in Figures 3, 4, 5, 6, 7, and 8.




                                               4
           Case 1:21-mj-00521-ZMF Document 1-1 Filed 07/12/21 Page 5 of 34




Figure 3                    Figure 4               Figure 5




                                          5
           Case 1:21-mj-00521-ZMF Document 1-1 Filed 07/12/21 Page 6 of 34




Figure 6                      Figure 7                       Figure 8


                           Publicly Available Facebook Information


         I subsequently attempted to identify and review Kristi Munn’s Facebook account, but I
could not locate an account in that name. During another follow-up interview with the tipster, the
tipster confirmed that Kristi Munn’s Facebook page (under the name Kristi Marie Munn) was no
longer accessible. Facebook accounts belonging to Tom Munn, Dawn Munn, Josh Munn, Kayli
Munn, and MC1, were located and reviewed. A Facebook account belonging to Kelsi Munn, a
member of the Munn family who does not currently appear to have traveled to Washington, D.C.,
was also identified and reviewed. The accounts revealed additional information indicating that
Kristi Munn, Tom Munn, Dawn Munn, Josh Munn, Kayli Munn, and MC1 traveled to the U.S.
Capitol on or before January 6, 2021. Examples of these posts are provided below.


         For example, in a post from December 28, 2020, Tom Munn posted an image on Facebook
that included the text: “POTUS HAS REQUESTED YOUR ATTENDANCE WASHINGTON
DC JANUARY 6TH 2021.” He added the text, “Our President has only asked two things from us,
so far... #1 Vote #2 January 6, 2021.” A screenshot of the post is shown below in Figure 9.



                                                6
        Case 1:21-mj-00521-ZMF Document 1-1 Filed 07/12/21 Page 7 of 34




                      Figure 9 – Screenshot from Tom Munn’s Facebook


        In a post from January 2, 2021, Tom Munn posted an image on Facebook that included the
text, “MARCH ON CONGRESS JAN 6TH 7 AM at US Capitol.” He added the text, “The time
has come!” A screenshot of the post is shown below in Figure 10.




                                              7
        Case 1:21-mj-00521-ZMF Document 1-1 Filed 07/12/21 Page 8 of 34




                     Figure 10 – Screenshot from Tom Munn’s Facebook


       In a post from January 5, 2021, Tom Munn wrote, in part: “We made it to our hotel just
outside DC … 1,600 miles in 24 hrs!” A screenshot of the post is shown below in Figure 11.




                                             8
        Case 1:21-mj-00521-ZMF Document 1-1 Filed 07/12/21 Page 9 of 34




                       Figure 11 – Screenshot from Tom Munn’s Facebook


        In a post from January 6, 2021, Tom Munn posted a photograph of himself with five
additional individuals on Facebook. It appears the photograph was taken outside the U.S. Capitol
near a crowd of protestors. Four of the five other individuals in the photograph were tagged as
Facebook users MC1, Josh Munn, Kayli Munn, and Dawn Munn. Excerpts from Tom Munn’s post
include: “Made it back to the hotel about an hour ago . . . Have lots of pics and video to follow . .
. the DC police opened up on a small group climbing the scaffolding, with gas grenades . . . The
only damage to the capital building was several windows and sets of doors. Nothing inside the
capital was damaged. I can tell you, patriots NEVER made it to the chamber. There was no
violence in the capital building, the crowd was NOT out of control . . . they were ANGRY!!!” A
screenshot of the post is shown below in Figure 12.


                                                 9
       Case 1:21-mj-00521-ZMF Document 1-1 Filed 07/12/21 Page 10 of 34




                     Figure 12 – Screenshot from Tom Munn’s Facebook


        In a post from January 6, 2021, Kelsi Munn posted five photographs on Facebook, one of
which is the same photograph Tom Munn posted on January 6, 2021 (identified above as Figure
12). Excerpts from Kelsi Munn’s post include: “These women stormed OUR capital and demanded
OUR House and Country back!!!! They did not brake [sic] burn threaten swear push touch or hurt
another American there today but they damn sure made their voice hear [sic]!!!” A screenshot of
the post is shown below in Figure 13.




                                              10
       Case 1:21-mj-00521-ZMF Document 1-1 Filed 07/12/21 Page 11 of 34




                     Figure 13 – Screenshot from Kelsi Munn’s Facebook

                              Law Enforcement Database Checks


        I requested that the Texas Department of Public Safety (DPS) conduct database checks for
the names Kristi Munn, Tom Munn, Dawn Munn, Josh Munn, and Kayli Munn. DPS returned
driver’s license information and photographs for all of them. Kristi Munn’s driver’s license was
associated with the addresses 1** Avalon Street and 1** B Castle Drive, both in Borger, Texas.
Tom, Dawn, and Kayli Munn’s driver’s licenses were associated with 1*8 Avalon Street in Borger,
Texas. Josh Munn’s driver’s license was also associated with 1** B Castle Drive in Borger, Texas.

                                               11
        Case 1:21-mj-00521-ZMF Document 1-1 Filed 07/12/21 Page 12 of 34




                                     Interview of Kristi Munn


        On January 25, 2021, I attempted to interview Kristi Munn at her residence in Borger,
Texas, but she was not home. On January 26, 2021, I spoke with her by telephone. She admitted
to going to the U.S. Capitol to see President Trump speak and to express her First Amendment
rights to object to the electoral college results, but denied going inside the Capitol or participating
in any violence, vandalism, or any other criminal activity at the Capitol.

 Identification of Kristi, Tom, Dawn, Josh and Kayli Munn Inside the U.S. Capitol Building


        I have located multiple videos in which I identified some or all of the following members
of the Munn family inside the U.S. Capitol on January 6, 2021: Kristi Munn, Tom Munn, Dawn
Munn, Josh Munn, Kayli Munn, and MC1. These identifications were based on my familiarity
with the physical appearances of each of the Munns and my knowledge of the clothing they wore
on January 6, 2021, in Washington, D.C. This was obtained by reviewing their driver’s license
photographs and the photographs posted on Facebook discussed above. Based on the Facebook
photographs, I noted the following clothing descriptions: Kristi Munn was wearing a green hooded
sweatshirt, camouflage pants, a red, white, and blue winter hat, and a blue Trump 2020 Keep
America Great flag draped across her back. Tom Munn was wearing a red Borger Bulldogs hooded
sweatshirt and camouflage pants. Dawn Munn was wearing a black hooded sweatshirt, camouflage
pants, a camouflage balaclava, and sunglasses. Josh Munn was wearing a black coat, a grey Green
Bay Packers hooded sweatshirt, jeans, and a camouflage balaclava. Finally, Kayli Munn was
wearing a camouflage jacket, camouflage pants, and a winter hat with a “45” patch.

       One example of a video I located is security footage from the Senate Wing Door on January
6, 2021. In the video, I identified Kristi Munn, Tom Munn, Dawn Munn, Josh Munn, and Kayli
Munn entering the U.S. Capitol by crawling through a window at approximately 2:25 p.m. I took
screenshots from the video and included them below. Figure 14 depicts Kristi Munn, while Figure
15 depicts Tom Munn. Figure 16 depicts Dawn Munn. Figure 17 depicts Josh Munn, and Figure
18 depicts Kayli Munn.




                                                  12
Case 1:21-mj-00521-ZMF Document 1-1 Filed 07/12/21 Page 13 of 34




       Figure 14 – Screenshot identifying Kristi Munn (marked in red)




       Figure 15 – Screenshot identifying Tom Munn (marked in red)




                                    13
Case 1:21-mj-00521-ZMF Document 1-1 Filed 07/12/21 Page 14 of 34




      Figure 16 – Screenshot identifying Dawn Munn (marked in red)




       Figure 17 – Screenshot identifying Josh Munn (marked in red)




                                   14
       Case 1:21-mj-00521-ZMF Document 1-1 Filed 07/12/21 Page 15 of 34




                Figure 18 – Screenshot identifying Kayli Munn (marked in red)


       Another video contains security footage from the area located in-between the Crypt of the
Capitol and the Capitol Visitor Center on January 6, 2021. In the video, I identified Kristi Munn,
Tom Munn, Dawn Munn, Josh Munn, and Kayli Munn inside the U.S. Capitol moving from the
Crypt toward the Visitor Center between approximately 2:30 p.m. and 2:36 p.m. I took screenshots
from the video and included them below. Figure 19 depicts Kristi, Tom, Dawn, Josh, Kayli, and
MC1 Munn. Figure 20 depicts Kristi Munn, while Figure 21 depicts Tom Munn. Figure 22 depicts
Dawn Munn, and Figure 23 depicts Josh Munn. Figure 24 depicts Kayli Munn.




                                               15
Case 1:21-mj-00521-ZMF Document 1-1 Filed 07/12/21 Page 16 of 34




      Figure 19 – Screenshot identifying all the Munns (marked in red)




       Figure 20 – Screenshot identifying Kristi Munn (marked in red)




                                    16
Case 1:21-mj-00521-ZMF Document 1-1 Filed 07/12/21 Page 17 of 34




       Figure 21 – Screenshot identifying Tom Munn (marked in red)




      Figure 22 – Screenshot identifying Dawn Munn (marked in red)




                                   17
       Case 1:21-mj-00521-ZMF Document 1-1 Filed 07/12/21 Page 18 of 34




                 Figure 23 – Screenshot identifying Josh Munn (marked in red)




                Figure 24 – Screenshot identifying Kayli Munn (marked in red)


       Another video contains security footage from the interior area of the Memorial Door of the
Capitol on January 6, 2021. In the video, I identified Kristi Munn, Tom Munn, Dawn Munn, Josh
Munn, and Kayli Munn moving inside the U.S. Capitol between approximately 2:45 p.m. and 2:46
                                               18
       Case 1:21-mj-00521-ZMF Document 1-1 Filed 07/12/21 Page 19 of 34




p.m. I took screenshots from the video and included them below. Figure 25 depicts Kristi Munn,
while Figure 26 depicts Tom Munn. Figure 27 depicts Dawn Munn. Figure 28 depicts Josh Munn,
and Figure 29 depicts Kayli Munn.




                Figure 25 – Screenshot identifying Kristi Munn (marked in red)




                                             19
Case 1:21-mj-00521-ZMF Document 1-1 Filed 07/12/21 Page 20 of 34




       Figure 26 – Screenshot identifying Tom Munn (marked in red)




      Figure 27 – Screenshot identifying Dawn Munn (marked in red)




                                   20
       Case 1:21-mj-00521-ZMF Document 1-1 Filed 07/12/21 Page 21 of 34




                Figure 28 – Screenshot identifying Josh Munn (marked in red)




               Figure 29 – Screenshot identifying Kayli Munn (marked in red)


        Another video contains footage from the Senate Wing Door on January 6, 2021. In the
video, I identified Kristi Munn, Tom Munn, Dawn Munn, Josh Munn, and Kayli Munn exiting the

                                            21
       Case 1:21-mj-00521-ZMF Document 1-1 Filed 07/12/21 Page 22 of 34




U.S. Capitol by crawling through a window at approximately 3:17 p.m. I took a screenshot from
the video and included it below. Figure 30 depicts Kristi, Tom, Dawn, Josh, Kayli, and MC1 Munn.




               Figure 30 – Screenshot identifying all the Munns (marked in red)


       I also found video of Kristi, Tom, Dawn, Josh, and Kayli Munn inside the U.S. Capitol on
January 6, 2021, posted to the social media platform Parler. This video was submitted by an
anonymous tipster to the FBI. In the video, I identified Kristi Munn, Tom Munn, Dawn Munn,
Josh Munn, and Kayli Munn inside the Crypt. I took screenshots from the video and included them
below. Figure 31 depicts Kristi Munn. Figure 32 depicts Tom Munn, while Figure 33 depicts Dawn
Munn. Figure 34 depicts Josh Munn, and Figure 35 depicts Kayli Munn.




                                              22
Case 1:21-mj-00521-ZMF Document 1-1 Filed 07/12/21 Page 23 of 34




       Figure 31 – Screenshot identifying Kristi Munn (marked in red)




       Figure 32 – Screenshot identifying Tom Munn (marked in red)




                                    23
Case 1:21-mj-00521-ZMF Document 1-1 Filed 07/12/21 Page 24 of 34




      Figure 33 – Screenshot identifying Dawn Munn (marked in red)




       Figure 34 – Screenshot identifying Josh Munn (marked in red)




                                   24
       Case 1:21-mj-00521-ZMF Document 1-1 Filed 07/12/21 Page 25 of 34




                 Figure 35 – Screenshot identifying Kayli Munn (marked in red)


        Your affiant also found video of Kristi, Tom, Dawn, Josh and Kayli Munn inside the U.S.
Capitol on January 6, 2021, on a livestream video filmed by social media personality and
filmmaker Anthime “Tim” Gionet, aka “Baked Alaska,” and posted to DLive, a live video
streaming platform. In the video, I identified Kristi Munn, Tom Munn, Dawn Munn, Josh Munn,
and Kayli Munn inside the U.S. Capitol on January 6, 2021. I identified them in room S-145, which
is located on the first floor of the Senate Wing near the Senate Wing door. I took screenshots from
the video and included them below. Figure 36 depicts Kristi Munn. Figure 37 depicts Tom Munn,
while Figure 38 depicts Dawn Munn. Figure 39 depicts Josh Munn, and Figure 40 depicts Kayli
Munn.




                                                25
Case 1:21-mj-00521-ZMF Document 1-1 Filed 07/12/21 Page 26 of 34




       Figure 36 – Screenshot identifying Kristi Munn (marked in red)




       Figure 37 – Screenshot identifying Tom Munn (marked in red)




                                    26
Case 1:21-mj-00521-ZMF Document 1-1 Filed 07/12/21 Page 27 of 34




      Figure 38 – Screenshot identifying Dawn Munn (marked in red)




       Figure 39 – Screenshot identifying Josh Munn (marked in red)




                                   27
       Case 1:21-mj-00521-ZMF Document 1-1 Filed 07/12/21 Page 28 of 34




                Figure 40 – Screenshot identifying Kayli Munn (marked in red)


               Third Party Identification of the Munns Inside the U.S. Capitol


       I interviewed three individuals who are familiar with one or more members of the Munn
family and their appearances. During the interviews, I showed each interviewee screenshots from
videos some of which are discussed in this Statement, that depicted Kristi, Tom, Dawn, Josh, and
Kayli Munn inside the U.S. Capitol building.


       The first interviewee (I1) was an employee at a high school in Borger, TX who had taught
multiple Munn children, including Kayli Munn. I1 was also familiar with Tom Munn and Dawn
Munn and had seen them in-person. I1 identified Tom Munn, Dawn Munn, Josh Munn, and Kayli
Munn in screenshots taken from inside the U.S. Capitol building.


       The second interviewee (I2) also was an employee at a high school in Borger, TX who had
taught multiple Munn children, including Kayli Munn. I2 was familiar with Tom Munn and Dawn
Munn and had met and spoken to them in-person. I2 identified Tom Munn, Dawn Munn, and Kayli
Munn in screenshots taken from inside the U.S. Capitol building.


        The third interviewee (I3) was an employee at a college in Borger, TX who had taught
Dawn Munn and Kristi Munn. I3 also had seen Tom Munn and Josh Munn in-person and was
familiar with what they looked like. I3 was able to identify Tom Munn, Dawn Munn, Kristi Munn,
and Josh Munn in screenshots taken from inside the U.S. Capitol building.
                                              28
           Case 1:21-mj-00521-ZMF Document 1-1 Filed 07/12/21 Page 29 of 34




          Facebook Information Pertaining to the Munns Inside the U.S. Capitol Building


        Pursuant to federal search warrants, I reviewed seven Facebook accounts belonging to
Kristi Munn, 2 Tom Munn, Dawn Munn, Josh Munn, Kayli Munn, and Kelsi Munn. The returned
information revealed comments, private messages, and media indicating Kristi Munn, Tom Munn,
Dawn Munn, Josh Munn, and Kayli Munn entered and remained inside the U.S. Capitol on January
6, 2021.


Information from Kristi Munn’s Facebook Account


       According to Facebook, “Kristi Marie Munn” is the name provided by the account holder
of Facebook account ending in 3445.


        In a Facebook conversation with Jarod [last name withheld] on January 7, 2021, Kristi
Munn wrote, “We were in the capital !!” … “Just keep that bit of info on the DL for right now.”
In a conversation with Mindy [last name withheld] on January 7, 2021, Mindy wrote, “How did
anyone even get past the front doors... ‘With how secure it is’ makes me wonder if they was let
in... My own thoughts.” Kristi Munn replied, “There was no security” … “No national guard !!”
… “I can promise you no one destroyed anything walking through the capital.”


       On January 7, 2021, Kristi Munn posted the following status and follow-up comments on
Facebook: “I was just thinking... tear gas tastes like freedom #StopTheSteaI
#TrumpIsMyPresident.” A Facebook user commented, “Do you know this from experience??”
Kristi Munn replied, “I do now.” Another Facebook user commented, “Did y’all get gassed?”
Kristi Munn replied, “They gassed us all. We never fought back ! We pushed forward and asked
them to join us !! So proud of my Patriots.”


        On January 6, 2021, an unidentified user of Minor Child 2’s (MC2) Facebook account sent
Kayli Munn a video via Facebook messenger that was filmed from inside the Capitol. The video
was shot through an external window of the Capitol and depicted protestors and law enforcement
officers outside the Capitol. The video was approximately five seconds in length. A screenshot
taken from the Facebook video is shown below in Figure 41.




2
    Two separate Facebook accounts belonging to Kristi Munn were reviewed.
                                                       29
       Case 1:21-mj-00521-ZMF Document 1-1 Filed 07/12/21 Page 30 of 34




                          Figure 41 – Screenshot from Facebook video


       I believe the individual filming the video to be Kristi Munn. The video appears to be filmed
near the same window that Kristi was standing and using her phone at in the DLive livestream
video previously mentioned. A screenshot of Kristi Munn from the DLive video is shown below
in Figure 42.




                                                30
        Case 1:21-mj-00521-ZMF Document 1-1 Filed 07/12/21 Page 31 of 34




                    Figure 42 – Screenshot of Kristi Munn from DLive video


        MC2 is Kristi Munn’s minor child. MC2 does not currently appear to have traveled to
Washington, D.C. on January 6, 2021. According to a Facebook message, Kristi Munn indicated
that she was utilizing MC2’s Facebook account. In a Facebook conversation with Mindy [last
name withheld] on January 7, 2021, Kristi Munn wrote, “I sent it to you from my [child]’s
Facebook. [His/her] name as [sic] [first name withheld] lol. I took so many videos I had to start
using [his/her] phone because mine ran out of space.”


Information from Tom Munn’s Facebook Account


      According to Facebook, “Tom Munn” is the name provided by the account holder of
Facebook username tom.munn.96.


        On January 6, 2021, Tom Munn posted the following status on Facebook: “WOW!!! Made
it back to the hotel about an hour ago...couldn't post in DC, no cell service? Have lots of pics and
videos to follow as soon as we can get them downloaded...I need to tell you all that the media is
LYING TO YOU...the DC police opened up on a small group climbing the scaffolding, with gas
grenades...the concussions rippled through the crowd...which only ignited the crowd and patriots
began chanting “they are stealing our country” and “press forward” as they were carrying the
wounded out through us. The only damage to the capital building was several windows and sets
of doors. Nothing inside the capital was damaged. As for the shooting, I did not see it but I can tell
you, patriots NEVER made it to the chamber. There was no violence in the capital building, the

                                                 31
        Case 1:21-mj-00521-ZMF Document 1-1 Filed 07/12/21 Page 32 of 34




crowd was NOT out of control...they were ANGRY!!! The media wasn’t even there, never saw
any media or police...the vast majority of the crowd was heading back down Constitution and
Pennsylvania avenues by 5pm, with virtually no police presence, as Antifa began marching
through the middle of us towards the capital. They are now calling this and [sic] insurrection...?”


       On January 7, 2021, Tom Munn posted the following status on Facebook: “Things were
happening so fast...couldn’t take pics as we were moving...saw a Vietnam Vet laying on the
ground, he couldn’t see, as he had been hit in the face with the tear gas... people were trying to
help him and wash out his eyes...he kept pushing them away screaming, “I’m fine!...keep pushing
forward!!! I will never forget it!”


Information from Dawn Munn’s Facebook Account


      According to Facebook, “Dawn Munn” is the name provided by the account holder of
Facebook username dawn.munn.92.


       In a Facebook conversation with Clara [last name withheld] on January 6, 2021, Dawn
Munn wrote, “We went in and stormed capital!” In a conversation with Carman [last name
withheld] on January 6, 2021, Dawn Munn wrote, “We were in capital!! … I do mean IN the
building!!” In a conversation with Kelsi Munn on January 6, 2021, Dawn Munn wrote, “We
stormed in....went in and out broken window!!” Kelsi Munn replied, “Who broke a window?????
… That’s way cool tho.” Dawn Munn replied, “They barricaded the door so they took out
window...climbed in!!!”


Information from Josh Munn’s Facebook Account


      According to Facebook, “Josh Munn” is the name provided by the account holder of
Facebook username josh.munn.54.


         In a Facebook conversation with Joel [last name withheld] on January 6, 2021, Josh Munn
wrote, “Before you hear it on the news I am I [sic] family marched on DC today it was extremely
cool we did enter the Capitol building with the” … “Second group there was no violence from the
protesters at all it all came from the police believe it or not” … “It was super cool everything was
cool till the cop used tear gas that is when people got mad but still never hurt anyone.” Joel replied,
“Damn how did y’all get in the capital building.” Josh Munn replied, “The first group opened up
a window sort of say and we followed it through.” Joel responded, “Oh so u broke in?” Josh Munn
replied, “No we did not brake [sic] In the window was opne [sic] when i got there” … “There was
one thing that I will say we may have broken a couple Windows to get in but when we were there
no one was allowed to damage break or steal anything in the Capitol building.” In a conversation
with Kelsi Munn on January 7, 2021, Josh Munn wrote, “So ya they don’t know shit and the cop
                                                  32
       Case 1:21-mj-00521-ZMF Document 1-1 Filed 07/12/21 Page 33 of 34




look calm and happy outside of the capital but the one on the inside were trying to get us mad they
would try using teargas shoot a couple of people with rubber bullets we weren’t over by that
though” … “I am still feeling the teargas so ya I’m pissed” … “It was all over the Capitol building
they used it in the hallway to try and keep us out.”


Information from Kayli Munn’s Facebook Account


      According to Facebook, “Kayli Munn” is the name provided by the account holder of
Facebook username kayli.munn.


       In a Facebook conversation with Kerri Munn on January 6, 2021, Kayli Munn received the
message, “How’s the March.” Kayli Munn replied, “Fucking great! Holy shit we were inside the
fucking capital!”


                              Location Information for the Munns


        According to records obtained through a search warrant which was served on AT&T, on
January 6, 2021, in and around the time of the incident, the cellular telephone associated with 806-
XXX-8254 was identified as having utilized a cell site consistent with providing service to a
geographic area that included the interior of the U.S. Capitol building. This telephone number is
utilized by Kristi Munn. I know this based on a telephone conversation I had with Kristi Munn at
this number on January 26, 2021. This number is also a verified telephone number for one of her
Facebook accounts.


        According to records obtained through a search warrant which was served on Verizon, on
January 6, 2021, in and around the time of the incident, the cellular telephone associated with 806-
XXX-1660 was identified as having utilized a cell site consistent with providing service to a
geographic area that included the interior of the U.S. Capitol building. This telephone number is
utilized by Josh Munn. In a Facebook message from February 2021, he wrote that his phone
number was 806-XXX-1660. This number is also a verified phone number for his Facebook
account.


        According to records obtained through a search warrant which was served on Verizon, on
January 6, 2021, in and around the time of the incident, the cellular telephone associated with 806-
XXX-0871 was identified as having utilized a cell site consistent with providing service to a
geographic area that included the interior of the U.S. Capitol building. This telephone number is
utilized by Kayli Munn. In a Facebook message from February 2021, she wrote that her phone
number was 806-XXX-0871. This number is also provided on her Texas driver’s license and is a
verified phone number for her Facebook account.


                                                33
        Case 1:21-mj-00521-ZMF Document 1-1 Filed 07/12/21 Page 34 of 34




        Based on the foregoing, your affiant submits that there is probable cause to believe that
Kristi Munn, Tom Munn, Dawn Munn, Josh Munn, and Kayli Munn violated 18 U.S.C. §§
1752(a)(1) and (2), which makes it a crime to (1) knowingly enter or remain in any restricted
building or grounds without lawful authority to do; and (2) knowingly, and with intent to impede
or disrupt the orderly conduct of Government business or official functions, engage in disorderly
or disruptive conduct in, or within such proximity to, any restricted building or grounds when, or
so that, such conduct, in fact, impedes or disrupts the orderly conduct of Government business or
official functions; or attempts or conspires to do so. For purposes of Section 1752 of Title 18, a
“restricted building” includes a posted, cordoned off, or otherwise restricted area of a building or
grounds where the President or other person protected by the Secret Service, including the Vice
President, is or will be temporarily visiting; or any building or grounds so restricted in conjunction
with an event designated as a special event of national significance.


        Your affiant submits there is also probable cause to believe that Kristi Munn, Tom Munn,
Dawn Munn, Josh Munn, and Kayli Munn violated 40 U.S.C. §§ 5104(e)(2)(D) and (G), which
makes it a crime to willfully and knowingly (D) utter loud, threatening, or abusive language, or
engage in disorderly or disruptive conduct, at any place in the Grounds or in any of the Capitol
Buildings with the intent to impede, disrupt, or disturb the orderly conduct of a session of Congress
or either House of Congress, or the orderly conduct in that building of a hearing before, or any
deliberations of, a committee of Congress or either House of Congress; and (G) parade,
demonstrate, or picket in any of the Capitol Buildings.

                                                      _________________________________
                                                      David Lee Bolyard, Special Agent
                                                      Federal Bureau of Investigation

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
telephone, this 12th day of July, 2021.
                                                                            2021.07.12
                                                                            10:12:35 -04'00'
                                                      ___________________________________
                                                      ZIA M. FARUQUI
                                                      UNITED STATES MAGISTRATE JUDGE




                                                 34
